Citation Nr: 1507342	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-30 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to October 1, 2010, and in excess of 10 percent from October 1, 2010, for coronary artery disease status post myocardial infarction with coronary artery bypass graft. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active military service from November 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the VA Regional Office (RO) in Waco, Texas. 

In April 2013, the Veteran testified at a hearing conducted before the undersigned. A transcript of the hearing has been associated with the electronic claims file.

The claim was remanded by the Board in March 2014.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed below, and to the extent possible, the directives of the remand were completed.  Accordingly, the Board finds that VA has substantially complied with the Board's remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.










FINDINGS OF FACT

1.  For the period prior to October 1, 2010 (excluding the period from October 22, 1991, to December 31, 1992, and from June 7, 2010, to September 30, 2010) the probative evidence shows that the Veteran's coronary artery disease status post myocardial infarction with coronary artery bypass graft did not render more than light manual labor infeasible; nor did it result in symptoms productive of either more than one episode of congestive heart failure within a year; a workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or a left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

2.  For the period from October 1, 2010, to May 5, 2014, the probative evidence shows that the Veteran's coronary artery disease status post myocardial infarction with coronary artery bypass graft did not result in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.


CONCLUSIONS OF LAW

1.  For the period prior to October 1, 2010 (excluding the period from October 22, 1991, to December 31, 1992, and from June 7, 2010, to September 30, 2010), the criteria for a rating in excess of 30 percent for the Veteran's coronary artery disease status post myocardial infarction with coronary artery bypass graft were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.104, Diagnostic Codes 7005-7017 (1998, 2014).




2.  From October 1, 2010, to May 5, 2014, the criteria for a rating in excess of 10 percent for the Veteran's coronary artery disease status post myocardial infarction with coronary artery bypass graft have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.104, Diagnostic Codes 7005-7017 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

Notice was provided in August 2010, January 2011, and in an October 2012 statement of the case (SOC). The claim was subsequently readjudicated, most recently in an October 2014 supplemental SOC.  Mayfield, 444 F.3d at 1333.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Here, the Veteran has not informed VA of any existing records which may be helpful in the adjudication of his claim, and VA is not on notice of any evidence needed to decide the claim which has not been obtained.


The Veteran was afforded VA heart examinations in the course of his appeal, most recently in May 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the pertinent medical evidence of record as well as on a physical examination and fully addressed the rating criteria that are relevant to rating the disability at issue in this case.

There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected heart disability since he was last examined in May 2014.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Factual Background

The Veteran essentially contends that the severity of his heart-related symptoms warrant the assignment of a disability rating in excess of 30 percent for the period prior to October 1, 2010, and a rating in excess of 10 percent from October 1, 2010.  The Board here parenthetically observes that subsequent to the Board's March 2014 remand, the Appeals Management Center (AMC), in October 2014, assigned a 100 percent disability rating for the Veteran's service-connected heart disorder effective from May 6, 2014.  

The Veteran's claim seeking service connection for a heart disorder, claimed as secondary to his service-connected PTSD, was received in October 1991.  

A December 1991 VA medical evaluation report shows that the Veteran reported experiencing chest pain in June 1991.  The supplied diagnosis was arteriosclerotic heart disease, history of February 1991 acute myocardial infarction and June 1991 angioplasty procedure.  The Veteran's present cardiac condition was described as being good.  

Entitlement to service connection for heart disease was denied by the RO in May 1992.  He sought to reopen his claim in July 1994.  See VA Form 21-4138.  The RO again denied service connection for a heart condition in August 1995.  At that time the RO noted that the evidence did not show that the Veteran had been informed of the prior May 1992 rating decision.  After being notified of the decision in August 1995, the Veteran did not submit an appeal.  

The report of a June 1996 VA general medical examination includes a diagnosis of arteriosclerotic heart disease, history of acute myocardial infarction in June 1991, angina syndrome, cardiac status good at present and prognosis good with continued treatment.  Cardiac testing was not accomplished.  

On June 7, 2010, the Veteran was admitted into a private hospital.  During this admission he was diagnosed with coronary artery disease and acute myocardial infarction.  He underwent several surgical procedures, including coronary artery bypass (with four grafts).  

In July 2010, the Veteran again sought service connection for cardiovascular disease, this time due to exposure to Agent Orange.  See VA Form 21-4138.

The report of a VA heart examination, dated in September 2010, shows that the Veteran reported a history of prior cardiac-related problems.  His claims folder was not reviewed, but the Veteran brought private records to the examination.  These records were noted to have shown that the Veteran had undergone cardiac catherization, which showed extensive three vessel coronary atherosclerosis.  Also shown was his history of coronary artery bypass grafting.  Physical examination showed regular heart rhythm with occasional premature ventricular beat, soft heart sounds, and no discernable gallop or murmur.  Previous electrocardiogram test findings, including those from a VA medical center in July 2008, were reported to have been normal.  Treadmill exercise testing was terminated due to poor conditioning with fatigue and dyspnea, but no chest pain or ECG (electrocardiogram) abnormalities.  METS were estimated as 7-8 based upon activities and examination.  The supplied diagnoses included coronary artery disease, status post coronary artery bypass grafting.  

A June 2011 RO rating decision determined that service connection was warranted for coronary artery disease status post myocardial infarction with coronary artery bypass graft.  The RO found that evidence showed the Veteran had a myocardial infarction on June 1, 1991, which entitled him to a 100 percent evaluation for six months under the old rating criteria for the heart.  It was noted that the Veteran's claim had been received on October 22, 1991, and, as such, entitlement to a 100 percent evaluation was assigned from October 22, 1991, to January 1, 1992, the first of the month after six months from myocardial infarction.  From January 1, 1992, the evidence was determined to warrant a 30 percent evaluation based on complaints of anginal attack or chest pain.  The rating criteria for the heart was noted to have changed January 12, 1998.  The RO reported that evidence showed that the Veteran was admitted for myocardial infarction on June 7, 2010, which entitled him to a 100 percent evaluation for three months following admission.  The evidence also showed that the Veteran had estimated METs of 7 to 8 based on activities shown as part of a VA heart examination conducted on September 22, 2010.  This warranted a 10 percent evaluation effective from October 1, 2010, the first of the month following the three month period after the June 2010 surgery.   

A July 2011 VA primary care physician note shows a diagnosis of coronary artery disease, status post coronary artery bypass graft, stable, on aspirin, Lisinopril and Metoprolol.  



The report of a January 2012 VA cardiac stress test shows a diagnosis of normal myocardial perfusion examination with no definite evidence of significant decreased vascular reserve, and septal hypokinesis likely related to prior coronary artery bypass grafting with preserved systolic function with a post stress ejection fraction of 65 percent.  

The report of a June 2012 VA heart conditions examination report shows that coronary artery disease was diagnosed.  A September 2011 treadmill stress test was reported to have been stopped as a result of muscle fatigue, but the examiner reported no chest pain or shortness of breath at the termination of the test.  A subsequent nuclear stress test conducted in January 2012 was noted to have shown to have been negative for ischemia and normal post test ejection fraction findings of 65 percent.  The examiner noted that the Veteran had not had congestive heart failure or cardiac arrhythmia.

Examination revealed a heart rate of 96, regular rhythm, and normal heart sounds.  No evidence of cardiac hypertrophy or dilation was shown to be present.  Interview-based METs test findings were reported as showing symptoms of dyspnea and angina during activity.  A finding of greater than 3 METs but not greater than 5 METs (found to be consistent with activities such as light yard work, mowing lawn, and brisk walking) was reported.  Symptoms reported included dyspnea and angina.  The examiner noted, however, that the METs level limitation was not solely due to the service-connected heart condition, but due to multiple factors (which he did not explain).  The Veteran's [non-service-connected] COPD was also reported to limit the METs level, but to what degree was reported to be unknown.  

The report of a September 2012 VA ischemic heart disease examination report shows that a need for echocardiogram testing was expressed to determine current ejection fraction findings.  The reporting physician assistant noted that nuclear stress test findings in January 2012 showed an ejection fraction of greater than 65 percent.  An echocardiogram test was noted to have been ordered earlier in September 2012, but yet to occur.  An addendum was to be added once the testing was accomplished.  Echocardiogram findings, dated in September 2012 (and documented as part of the May 2014 VA examination, discussed below), showed a left ventricular ejection fraction of 52 percent.  

The Board's March 2014 remand noted that the Veteran was afforded a VA examination in June 2012.  At his hearing, he disputed the results of the examination and also testified that his disability had worsened.  In this regard, the Board found that the June 2012 examination, discussed above, reported showed that the Veteran was unable to complete the stress test [September 2011]; the examiner reported that it was discontinued due to peripheral muscular fatigue, which was more likely than not due to deconditioning than cardiovascular disease.  The examiner provided an estimated workload of METs and opined that the workload of METs level limitation was not due solely to the heart condition; the examiner reported that they were unable to accurately estimate the percentage due to the heart condition.  In light of the Veteran reporting a worsening of his condition and as a stress test was unable to be completed at the last examination, the Board found in March 2014 that a remand is necessary to determine the current severity of the Veteran's disability.

A February 2014 VA internal medicine note includes a diagnosis of coronary artery disease status post coronary artery bypass graft.  The Veteran denied angina.  Pleuritic chest pain was likely due to chaotic atrial tachycardia/chronic obstructive pulmonary disease exacerbation.  

A VA heart conditions examination was conducted on May 6, 2014.  The diagnoses included acute, sub acute, or old myocardial infarction (1991 and 2010); and coronary artery disease (2010).  The Veteran was noted to have congestive heart failure, but no acute episodes in the past year.  EKG (electrocardiogram) testing was normal, chest X-ray was abnormal.  Interview-based METs test findings were reported as showing symptoms of dyspnea, fatigue and angina during activity.  A finding of greater than 3 METs but not greater than 5 METs (found to be consistent with activities such as light yard work, mowing lawn, and brisk walking) was reported.  The examiner noted that exercise stress testing more accurately reflected the Veteran's current cardiac functional level as compared to interview-based testing.  The examiner added that the percentage of the supplied METs level limitation due solely to the heart condition was 40 percent, as opposed to the 60 percent effect brought about by the Veteran's chronic obstructive pulmonary disease.  The examiner commented that the Veteran currently had symptomatic coronary artery disease with chronic congestive heart failure, and moderately severe chronic obstructive pulmonary disease and recent right lower lobe pneumonia.  

As noted, the AMC later, in October 2014, increased the 10 percent disability rating then in effect for the service-connected coronary artery disease status post myocardial infarction with coronary artery bypass graft to 100 percent, effective from May 6, 2014.  

Laws and Regulations

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  Id.  An evaluation of the level of disability present also includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The instant claim has been rated by VA under Diagnostic Codes 7005-7017.  See October 2014 rating decision.  

Coronary artery disease is rated based on criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7005.  Section 4.104 was revised twice since September 17, 1984.  The first revision was effective January 12, 1998.  See 62 Fed. Reg. 65207 (December 11, 1997).  The second revision was effective September 6, 2006.  See 71 Fed. Reg. 52457 (September 6, 2006).  The revision effective in 2006 did not alter the criteria applicable to the instant case.

The revision effective January 12, 1998, does not specify that it was to have a retroactive effect.  Accordingly, the Board will consider the pre-January 12, 1998, criteria and the January 12, 1998, revised criteria and apply the criteria most favorable to the Veteran, although if an award is warranted under the January 12, 1998, revision the award cannot be effective prior to January 12, 1998.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Prior to January 12, 1998, a 100 percent rating was warranted for arteriosclerotic heart disease (which includes coronary artery disease) during and for six months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  A 100 percent rating was also warranted if after six months of such acute illness there were chronic residual findings of congestive heart failure, or angina (chest pains) on moderate exertion, or more than sedentary employment precluded.  Id.

A 60 percent rating was warranted if, following typical history of acute coronary occlusion or thrombosis as above, or with history of substantiated repeated anginal attacks, more than light manual labor was not feasible.  Id.  A 30 percent rating was warranted if, following typical coronary occlusion or thrombosis, or with history of substantiated anginal attack, ordinary manual labor was feasible.  Id.

The criteria effective beginning on January 12, 1998, are based primarily on episodes of congestive heart failure, left ventricular ejection fraction values, and METs.  38 C.F.R. § 4.104 (1998).  One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  Id.  When the level of METs at which dyspnea (shortness of breath), fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id. at Note (2).

Under the revised criteria, a 100 percent rating is assigned for documented coronary artery disease resulting in chronic congestive heart failure, or; if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

Under the revised criteria, a 60 percent rating is assigned for documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; if a workload of greater than 3 METs but not greater than 5 METs results in dyspnea (shortness of breath), fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

Under the revised criteria, a 30 percent rating is assigned for documented coronary artery disease if a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.





Under the revised criteria, a 10 percent rating is assigned for documented coronary artery disease if a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  Id.

Prior to January 12, 1998, Diagnostic Code 7017 stated that a 100 percent evaluation was warranted for one year following bypass surgery, and thereafter, the disorder was to be rated as arteriosclerotic heart disease, with a minimum rating of 30 percent.  The Board notes that the current schedular criteria for coronary artery disease under Diagnostic Codes 7005 and 7017 are all the same except that under Diagnostic Code 7017, a 100 percent rating is assigned for three months following hospital admission for coronary bypass surgery.  

When evaluating disabilities of the cardiovascular system under Diagnostic Codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2014).  METs testing is also required in all cases except:  (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability. 







Analysis

The Board initially observes that, as reported above, the RO (and AMC) has, in the course of this appeal, assigned various ratings for the Veteran's coronary artery disease since service connection was first awarded.  See June 2011 rating decision.  In pertinent part to this instant appeal, the questions at issue are whether a rating in excess of 30 percent is to be awarded for the period prior to October 1, 2010, and whether, for the period from October 1, 2010, a rating in excess of 10 percent is for assignment.  As noted, the AMC recently assigned a 100 percent disability rating effective from May 6, 2014.  The Veteran's disability is rated under 38 C.F.R. § 4.104, Diagnostic Codes 7005-7017.

After considering all of the evidence of record, including particularly the above-referenced VA examination reports dated in June 1996, September 2010, June and September 2012 and May 2014, the Board finds that the Veteran's coronary artery disease did not warrant a rating in excess of 30 percent at any time prior to October 1, 2010 (with the time exceptions cited above).  The Board also finds that from October 1, 2010 to May 5, 2014, a disability rating in excess of 10 percent is not for application.

In this regard, before October 1, 2010, the probative evidence, as discussed in detail above, shows that the Veteran's coronary artery disease status post myocardial infarction with coronary artery bypass graft did not render more than light manual labor infeasible.  In this regard, the Board notes that as of December 1991 and June 1996 his cardiac status was described as being very good.  A VA examination report dated in August 1993 reflects that he reported that he had not worked for nine years, but this was due to an on the job shoulder injury for which he had received insurance compensation.  In a claim submitted by the Veteran in July 1994, he asserted that he could not work due to PTSD.  He did not mention his heart disorder.  He made essentially the same assertion again in a claim submitted in March 1996.  There is essentially no evidence from that period of time indicating that he had limitations on his physical ability due to his heart disorder.  

Nor did it result in symptoms productive of either more than one episode of congestive heart failure within a year; a workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or a left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Again, the Board notes that such findings are not supported by any evidence.  For example, in January 2012, the ejection fraction was 65 percent.  

Also, and also as detailed above, from October 1, 2010, to May 5, 2014, the probative evidence of record fails to show that the Veteran's coronary artery disease status post myocardial infarction with coronary artery bypass graft was manifested by coronary artery disease resulting in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray. In September 2010, METS were estimated as 7-8 range.  In June 2012, his METS was estimated as greater than 3 but not greater than 5, but this was noted later to primarily be due to COPD rather than due to the service-connected heart disorder.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  See 38 C.F.R. § 4.14.  

In reaching these decisions, the Board considered the doctrine of reasonable doubt, however, where the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The discussion above reflects that the rating criteria -- pertinent and applicable to the respective periods of time -- reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected heart disability.  The Veteran's disability is manifested by heart-related symptoms, such as fatigue and dyspnea; the rating criteria contemplate these symptoms.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun.

                                                                                             (Continued on next page)

ORDER

A disability rating in excess of 30 percent for the period prior to October 1, 2010, for coronary artery disease status post myocardial infarction with coronary artery bypass graft is denied.  

A disability rating in excess of 10 percent for the period from October 1, 2010, for coronary artery disease status post myocardial infarction with coronary artery bypass graft is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


